COURT OF APPEALS OF VIRGINIA

Present: Judges Elder, Kelsey and Alston
Argued at Richmond, Virginia


SUSAN A. WILSON, A/K/A
 SUSAN A. JONES
                                                                 MEMORANDUM OPINION* BY
v.   Record No. 0550-11-2                                         JUDGE D. ARTHUR KELSEY
                                                                     FEBRUARY 14, 2012
COMMONWEALTH OF VIRGINIA

                FROM THE CIRCUIT COURT OF PRINCE EDWARD COUNTY
                              Thomas V. Warren, Judge

                Joseph A. Sanzone (Sanzone & Baker, P.C., on brief), for appellant.

                (Kenneth T. Cuccinelli, II, Attorney General; Rosemary V. Bourne,
                Assistant Attorney General, on brief), for appellee.


       A jury found Susan A. Wilson guilty of two counts of unlawfully obtaining documents

from the Department of Motor Vehicles (DMV) in violation of Code § 46.2-105.2(A) and one

count of grand larceny in violation of Code § 18.2-95. On appeal, Wilson argues the evidence

was insufficient to prove her guilt. We disagree and affirm.

                                                  I.

       On appeal, we review the evidence in the “light most favorable” to the Commonwealth.

Commonwealth v. Hudson, 265 Va. 505, 514, 578 S.E.2d 781, 786 (2003). This principle

requires us to “discard the evidence of the accused in conflict with that of the Commonwealth,

and regard as true all the credible evidence favorable to the Commonwealth and all fair

inferences to be drawn therefrom.” Parks v. Commonwealth, 221 Va. 492, 498, 270 S.E.2d 755,

759 (1980) (emphasis and citation omitted).




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Our review of the facts “is not limited to the evidence mentioned by a party in trial

argument or by the trial court in its ruling.” Perry v. Commonwealth, 280 Va. 572, 580, 701

S.E.2d 431, 436 (2010) (quoting Bolden v. Commonwealth, 275 Va. 144, 147, 654 S.E.2d 584,

586 (2008)). Instead, “an appellate court must consider all the evidence admitted at trial that is

contained in the record.” Id. (quoting Bolden, 275 Va. at 147, 654 S.E.2d at 586); see also

Hamilton v. Commonwealth, 279 Va. 94, 103, 688 S.E.2d 168, 173 (2010).

       From this perspective, the evidence at trial showed Wilson and her former husband, Carl

Jones, divorced in January 2007. The final divorce decree incorporated a property settlement

agreement, along with an addendum, allocating ownership rights to marital property. One

provision of the agreement transferred “the parties’ boats, trailers and equipment” to Jones,

giving him “sole use, possession, and enjoyment of said items as of the date of the execution of

this agreement . . . .” App. at 138. After the divorce, Jones exclusively possessed the boats and

trailers, keeping them in the yard of his residence.

       Around July 23, 2009, Wilson signed the title to one of the boats “as seller” and delivered

the title to the secretary of Jones’s legal counsel. Id. at 44, 165. At that time, Wilson did not

assert any claim of ownership in the boat. After receiving the boat title, however, Jones’s

counsel never filed it with the Virginia Department of Game and Inland Fisheries (DGIF).

       Jones died on September 19, 2009. Less than two weeks later, on October 2, Wilson

visited a DGIF office and represented she had “lost” the boat title and needed a replacement. Id.

at 21-22, 160. In her application for the boat title, Wilson certified “under penalty of perjury”

that she and her new husband owned the boat and that “all other matters stated herein are true

and correct ([a]s required by § 29.1-702.1 – Code of Virginia).” Id. at 159. Based upon these

representations, DGIF issued a replacement boat title identifying Wilson and her new husband as

joint owners.

                                                -2-
       Wilson then went to a DMV office with the same story about the boat trailer title. She

claimed it, too, had been “lost” and she needed to secure a replacement title. Id. at 65-66. In her

application, Wilson identified herself and Jones as co-owners with right of survivorship. Wilson

provided her “Owner’s Signature” certifying all the facts in the application were “true and

valid.” Id. at 152. Based upon this application, the DMV issued Wilson a replacement

document of title on October 28.

       A few weeks later, on November 17, Wilson appeared at the DMV office with Jones’s

death certificate and applied for a new document of title for the trailer listing herself as the sole

owner. Signing again as owner, Wilson certified the veracity of her claim. See id. at 155. Based

on Wilson’s representations, DMV removed Jones’s name and issued the new document of title

to Wilson.

       On November 22, Wilson took the boat and trailer from Jones’s former residence. The

value of each exceeded $200. See App. at 58, 117 (stipulation at trial); Oral Argument Audio

2:35-43 (acknowledging trial stipulation). A grand jury indicted Wilson for unlawfully obtaining

documents of title from DMV and for grand larceny of the boat and trailer.

       At trial, Wilson claimed she had every right to apply for replacement titles and to take

possession of the boat and trailer. She alleged Jones still owed her $50,000 under the addendum

to the property settlement agreement. Taking his boat and trailer (along with securing

documents of title for both), Wilson argued, was simply a reasonable self-help remedy.

       Despite Wilson’s allegations, her counsel expressly disavowed any assertion of a claim-

of-right defense and declined to offer an instruction on the issue. Id. at 119, 121.1 Counsel


       1
          At the close of Commonwealth’s evidence, Wilson’s counsel appeared to raise a “claim
of right” defense in the context of a motion to strike. App. at 73. He did not, however, assert
this argument during his motion to strike at the close of all of the evidence. Id. at 118-19; see


                                                 -3-
instead made a claim of “ownership,” arguing Wilson was the “title owner” pursuant to DMV

records. Id. at 118. On this ground, Wilson’s counsel contended the charges should be

dismissed given the absence of any evidence that “somehow or another the DMV record was

altered.” Id. After the trial court denied Wilson’s motion to strike, the jury found Wilson guilty

of all charges and imposed a $2,500 fine for each violation.

                                                 II.

       On appeal, Wilson claims the jury erred in finding her guilty of two counts of unlawfully

obtaining documents from DMV in violation of Code § 46.2-105.2(A) and one count of grand

larceny in violation of Code § 18.2-95. Though her argument has several layers, it rests on the

general premise that she co-owned the boat and trailer, and thus, did nothing wrong in obtaining

the title documents and retrieving the boat and trailer after Jones’s death. We disagree with the

legal framework on which Wilson builds her argument, as well as her challenge to the rationality

of the jury’s factfinding.

                             A. STANDARD OF APPELLATE REVIEW

       “An appellate court does not ‘ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.’” Williams v. Commonwealth, 278 Va. 190, 193,

677 S.E.2d 280, 282 (2009) (emphasis in original) (quoting Jackson v. Virginia, 443 U.S. 307,

318-19 (1979)); see also Cavazos v. Smith, 132 S. Ct. 2, 3 (2011) (reaffirming Jackson standard).

“Rather, the relevant question is whether ‘any rational trier of fact could have found the essential



generally McDowell v. Commonwealth, 282 Va. 341, 342, 718 S.E.2d 772, 774 (2011) (holding
“in a bench trial, at the very least, [the litigant] must reassert the issues raised in his original
motion to strike in his closing argument in order to preserve the issues for appeal” (citing
Murillo-Rodriguez v. Commonwealth, 279 Va. 64, 75 n.4, 83-84, 688 S.E.2d 199, 205 n.4, 210
(2010))). At the close of the evidence, Wilson’s counsel disclaimed any reliance on the claim-
of-right theory. See App. at 119.

                                                -4-
elements of the crime beyond a reasonable doubt.’” Williams, 278 Va. at 193, 677 S.E.2d at 282

(citation omitted and emphasis in original). When a jury has rendered its verdict, “it is not for

this court to say that the evidence does or does not establish his guilt beyond a reasonable doubt

because as an original proposition it might have reached a different conclusion.” Cobb v.

Commonwealth, 152 Va. 941, 953, 146 S.E. 270, 274 (1929). Suffice it to say, an “appellate

court is no substitute for a jury.” Id.

                    B. UNLAWFULLY OBTAINING DMV TRAILER DOCUMENTS

        Wilson challenges her conviction for unlawfully obtaining documents from the DMV in

violation of Code § 46.2-105.2(A). She argues she could not have violated the statute because,

as a matter of law, she could lawfully claim ownership until and unless Jones went to the DMV

and obtained a title solely in his name.2 We disagree.

        Among other things, Code § 46.2-105.2(A) makes it “unlawful for any person to obtain a

. . . certificate of title, or other document issued by the Department if such person . . . is

otherwise not legally entitled thereto . . . .” Code § 46.2-105.2(A) (emphasis added). To be

“legally entitled,” id., to a DMV document of title, the applicant must have a legally enforceable

interest in the property.

        In this case, Wilson voluntarily relinquished “any and all interest,” App. at 138, to the

boat and trailer by entering into the property settlement agreement and addendum, which were


        2
           On appeal, Wilson also argues the absence of any transfer endorsement by her on the
trailer document of title (with delivery of it to Jones) invalidates her convictions under Code
§ 46.2-105.2(A). The Commonwealth, however, points out Wilson never made this argument in
the trial court and thus cannot raise it for the first time on appeal. We agree. Under settled
principles, the “same argument must have been raised, with specificity, at trial before it can be
considered on appeal.” Correll v. Commonwealth, 42 Va. App. 311, 324, 591 S.E.2d 712, 719
(2004). “Making one specific argument on an issue does not preserve a separate legal point on
the same issue for review.” Edwards v. Commonwealth, 41 Va. App. 752, 760, 589 S.E.2d 444,
448 (2003) (en banc), aff’d by unpublished order, No. 040019 (Va. Oct. 15, 2004).

                                                  -5-
incorporated by reference into the 2007 final divorce decree. See Shenk v. Shenk, 39 Va. App.

161, 174, 571 S.E.2d 896, 903 (2002) (noting similar language used in an agreement transferred

“‘all’ of [husband’s] rights,” to wife, not solely “bare legal title”). The agreement vested Jones

with “sole use, possession, and enjoyment” of the boat and trailer “as of the date of the execution

of this agreement . . . .” App. at 138. No later amendment changed this provision of the

agreement. No later court order amended the final decree incorporating the agreement. Neither

the agreement nor the decree (vis-à-vis Wilson) conditioned the vesting in Jones of sole

ownership of the trailer upon his later retitling it with DMV. At no point after the agreement and

decree, therefore, was Wilson “legally entitled” under Code § 46.2-105.2(A) to claim on two

DMV title applications to be either the sole owner or co-owner of the boat trailer.

       A valid property settlement agreement, incorporated by a divorce decree, binds the

parties to the allocation of marital property specifically addressed in the agreement. See

Campbell v. Campbell, 32 Va. App. 351, 355-56, 528 S.E.2d 145, 147 (2000). By the terms of

an agreement, parties may relinquish or waive claims to property interests of their respective

spouse, Southerland v. Southerland, 249 Va. 584, 589, 457 S.E.2d 375, 378 (1995), as “[e]very

person . . . is entitled to dispose of [his] property, in such manner and upon such terms as he

chooses,” Galloway v. Galloway, 47 Va. App. 83, 92, 622 S.E.2d 267, 272 (2005) (quoting

Smyth Bros. v. Beresford, 128 Va. 137, 170, 104 S.E. 371, 382 (1920)).

       Notwithstanding the property settlement agreement and the divorce decree, Wilson

contends Jones had a legal obligation pursuant to the “mandatory provisions” of Code

§ 46.2-633(A) to secure a new document of title in his own name.3 Because he failed to do so



       3
          Given our holding, we need not decide whether Code § 46.2-633(A) applies to title
transfers required by property settlement agreements incorporated into divorce decrees.


                                                -6-
before his death, Wilson reasons, she was free to seek a retitling of the trailer solely in her name.

Again, we disagree.

       The DMV title recordation statutes serve to protect third parties (like bona fide

purchasers and lien holders) from unrecorded transfers of title. The statutes “afford a simple

method of recording such lien on the title certificate of the vehicle through a central agency,”

General Credit, Inc. v. Winchester, Inc., 196 Va. 711, 717, 85 S.E.2d 201, 204 (1955), and

designate a single place where a potential “creditor or purchaser” can find information about the

status of motor vehicles, Maryland Credit Fin. Corp. v. Franklin Credit Fin. Corp., 164 Va. 579,

583, 180 S.E. 408, 409-10 (1935).

       The absence of recordation has no effect on the legal rights and liabilities solely between

the original parties to the sale. See Staunton Indus. Loan Corp. v. Wilson, 190 F.2d 706, 708

(4th Cir. 1951) (explaining the recordation statutes were “not intended to invalidate unrecorded

transactions in motor vehicles” between immediate parties (citation omitted)); accord Travelers

Indem. Co. v. Nationwide Mut. Ins. Co., 227 F. Supp. 958, 963-64 (W.D. Va 1964) (because

Virginia’s motor vehicle titling statutes serve a “recording or notice function,” compliance with

the transfer of title between parties relaxes when “no third persons are involved”).

                       C. GRAND LARCENY OF THE BOAT AND TRAILER

       Wilson also argues on appeal the evidence was insufficient to prove she stole either the

boat or the trailer. Alleging she was the “titled owner” of both, Wilson contends it was

“impossible for her to steal from herself.” Appellant’s Br. at 10. Because the evidence clearly

refutes this assertion with respect to the boat, we need not address the boat trailer.4


       4
          The grand larceny indictment against Wilson alleged generally she stole “property”
having a value of $200 or more. App. at 3. The jury instructions directed the jury to find her
guilty if she stole the boat “and/or” the trailer. Trial Tr. at 196; R. at 180. The jury’s general

                                                 -7-
       “In Virginia, larceny is a common law crime.” McEachern v. Commonwealth, 52

Va. App. 679, 684, 667 S.E.2d 343, 345 (2008) (citation omitted). Larcenous intent “may, and

often must, be inferred from that person’s conduct and statements.” Id. (citations omitted). “To

be sure, ‘there is not one case in a hundred where the felonious intent in the original taking can

be proved by direct evidence. From the nature of the case, intent, generally, must be inferred

from circumstances.’” Id. (quoting Skeeter v. Commonwealth, 217 Va. 722, 726, 232 S.E.2d

756, 759 (1977)). Absent countervailing evidence of an intention otherwise, “the wrongful

taking of the property in itself imports the animus furandi.” Id. at 685, 667 S.E.2d at 346

(citation omitted). “In other words, the very existence of a trespassory taking permits the

inference (unless other circumstances negate it) that the taker intended to steal the property.” Id.

(citation omitted).

       Having established that Wilson had no ownership interest, the evidence amply supports

the conclusion that she committed grand larceny of the boat. The property settlement agreement

and divorce decree vested Jones with “sole use, possession, and enjoyment of said items as of the

date of the execution of this agreement . . . .” App. at 138. Wilson later executed, as “seller,” a

document of title to the boat and delivered it to the secretary of Jones’s legal counsel. Id. at 44,

165. She did not assert at that time any claim of ownership in the boat. Jones maintained

possession of the boat until his death.

       These facts negate Wilson’s alleged ownership interest in the boat. See generally Allstate

Ins. Co. v. Atlanta Cas. Co., 260 Va. 148, 154-55, 530 S.E.2d 161, 165 (2000); Nationwide Ins.

Co. v. Storm, 200 Va. 526, 528-29, 106 S.E.2d 588, 589-90 (1959). Wilson’s successful attempt,



verdict did not distinguish between the two. Because Wilson stipulated the value of either
exceeded $200, see supra n.1, we will limit our analysis to the sufficiency of the evidence
regarding the larceny of the boat.

                                                 -8-
just weeks after Jones’s death, to manipulate DGIF into issuing a new title to her and her new

husband (claiming the original document was lost) only strengthens the incriminating evidence

of her larcenous intent. For these reasons, the jury had ample evidence to convict Wilson of

grand larceny.

       On appeal, Wilson raises a claim-of-right defense contending she reasonably believed she

could take the boat in response to Jones’s alleged failure to make a payment under the property

settlement agreement. See generally Groves v. Commonwealth, 50 Va. App. 57, 63, 646 S.E.2d

28, 31 (2007) (recognizing that a sincere “good faith” claim of right, but not a “dishonest

pretense,” could permit the factfinder to conclude larcenous intent did not exist). We will not

address this defense, however, because Wilson expressly abandoned it in the trial court. See

App. at 119, 121; supra at 3-4 n.1. “Under settled principles, a criminal defendant cannot

‘approbate and reprobate by taking successive positions in the course of litigation that are either

inconsistent with each other or mutually contradictory.’” Alford v. Commonwealth, 56 Va. App.

706, 709, 696 S.E.2d 266, 267 (2010) (citation omitted).

                                                III.

       Because sufficient evidence supports Wilson’s convictions for unlawfully obtaining

documents from DMV and grand larceny, we affirm.



                                                                                          Affirmed.




                                                -9-